Appeal from a judgment of the County Court of Cortland County, rendered October 30, 1974, convicting defendant of the crimes of burglary in the first degree and robbery in the first degree, and sentencing him to an indeterminate term of imprisonment having a maximum of nine years and a minimum of four and one-half years on each such count; convicting him of grand larceny in the second degree and prohibited use of a weapon, as a felony, and sentencing him to an indeterminate term of imprisonment having a maximum of seven years and a minimum of three and one-half years on each such count; and convicting him of unauthorized use of a vehicle and sentencing him thereon to a definite term of imprison*982ment of one year, all sentences to run concurrently. Under the facts of this case, the finding of guilt on the greater count of robbery in the first degree requires dismissal of the inclusory concurrent count of the lesser crime of grand larceny in the second degree (CPL 300.30, subd 4; CPL 300.40, subd 3, par [b]; see People v Cox, 46 AD2d 641; People v Colon, 46 AD2d 624; People v Carillo, 46 AD2d 618). The judgment of conviction for the crime of grand larceny in the second degree must therefore be reversed and that count of the indictment dismissed. We have examined the remainder of defendant’s contentions and find them to be without merit. Therefore, the judgment is in all other respects affirmed. Judgment modified, on the law, by reversing so much thereof as convicted defendant of grand larceny in the second degree and dismissing such count of the indictment, and, as so modified, affirmed. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.